DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to applicant’s communication filed February 15, 2022 in response to PTO Office Action mailed November 17, 2021. The applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.
In response to last Office Action, claims 1, 8 and 15 have been amended. Claims 3, 10 and 17 have been canceled. No claims have been added. As a result, claims 1-2, 4-9, 11-16 and 18-20 remain pending in this application.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but they are moot in view of new ground(s) of the rejection(s) based on the amendment(s) made to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, 4, 7-9, 11, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Martynov (US 2017/0109258) and further in view of Huang et al. (US 2016/0371500), Orfali (US 7,039,834), Bourne et al. (US 2014/0365833) and Flemming et al. (US 2011/0113406).
As per claim 1, Martynov teaches a computer-implemented method (Martynov: claim 11) comprising: determining, by one or more processors (Martynov: par. [0017]), a target task from a plurality of tasks, wherein trace data of the target task is to be protected; and transferring, by the one or more processors, the trace data of the target task from a first [[area]] to a second [[area]] of a memory (Martynov: par. [0004]: “run processes within complex systems involve storing software operation debug trace information temporarily in a buffer memory, and when software operation is completed evaluating the success of the operation and transmitting the debug trace data to different locations depending upon the result. For example, the temporarily stored trace data that accumulated in the buffer prior to the completion of the software operation may…(2) transferred to a log file memory”; fig. 3, buffer 324 and memory 320; par. [0025]: trace data from buffer memory 324 is transferred to a log file in the memory 320 when the failure occurs; here it is noted that Martynov teaches reducing amount of trace data to be stored and therefore amount of memory needed (par. [0003]) by eliminating trace data of the task completed successfully and only storing trace data of the task failed, where it would be readily apparent to one having ordinary skill in the art before the effective filing date of the claimed invention to determine a target task (e.g., a process or a software operation) from the plurality of executing tasks whose execution  
Martynov teaches the buffer 324 (first memory) and the memory (320) (second memory) but fails to teach first area and second area of the memory. Huang teaches a storage device 138 with two memory areas 128 and 130 implemented either using two different memory devices or can be two different partitions of the memory device (Huang: par. [0032]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement buffer (first area) and the log file memory (second area) using partitions of one storage device as taught by Huang to decrease the cost of the system by using one memory device instead of two separate memory devices.
Martynov expressly fails to teach wherein an existing trace data in the second area is offloaded to a storage device before being overwritten. However, Martynov (par. [0025]) teaches that trace data may be transferred to an additional location. Orfali teaches offloading trace data from memory to storage (Orfali: col. 3, lines 54-63: “The trace data is offloaded from the FIFO buffer…into a main memory system…From the collector system main memory it can be offloaded into permanent storage system”). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to offload the trace data from the log file memory (second area of the memory) to a storage device before being overwritten for later study (Orfali: col. 16, lines 15-24).

Bourne teaches comparing execution information with pattern matching of suspected error condition to determine whether the error has occurred or not (Bourne: par. [0021]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the execution information of the tasks by matching the data with abnormal pattern as taught by Bourne to determine whether the task is successfully completed or not and based on the decision either discard the trace data of the task or transfer the trace data to log file memory for further evaluation of the error. Bourne teaches an alternate way of determining whether the operation was completed successfully or not and by trying alternate way will provide predictable result of determining whether the error has occurred or not during execution of the operation and therefore provides information to correct the software.
Martynov, Huang, Orfali and Bourne expressly fail to teach the execution information comprises a lock of a resource obtained by the one of the plurality of tasks.
Flemming teaches capturing lock tracing information of the application programs to provide details on the particular lock that may limit the performance (Flemming: par. [0013]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to obtain execution information 
As per claim 2, Martynov, Huang and Orfali expressly fail to teach wherein a respective plurality of trace data of the plurality of tasks is stored in the first area, and wherein the plurality of trace data in the first area is to be overwritten by new trace data generated by executing subsequent tasks. However, Martynov teaches deleting data from the buffer memory if the operation is successful (Martynov: par. [0004]) and the buffer may be cleared for a next operation (Martynov: par. [0006]). Here it would be readily apparent to one having ordinary skill in the art that either the data is deleted or also can be overwritten by new data which effectively deletes old data previously stored.
As per claim 4, Martynov, Huang and Orfali teach wherein transferring the trace data of the target task from the first area to the second area comprises: extracting, by the one or more processors, the trace data of the target task from the first area; and storing, by the one or more processors, the trace data of the target task into the second area. As explained with respect to rejection of claim 1 above, Martynov teaches transferring data from buffer memory to log file memory and Orfali teaches offloading data from FIFO to main memory and from main memory to storage system, where it would be readily apparent that when the operation fails, the trace data from the buffer related to failed operation is extracted and then copied to the memory.
As per claim 7, Martynov, Huang and Orfali teach offloading, by the one or more processors, at least part of the existing trace data in the second area to the storage device. As noted with respect to claim 1, Orfali teaches offloading data from FIFO to main memory and from main memory to storage device (Orfali: col. 3, lines 54-63).
.

Claims 5, 6, 12, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Martynov (US 2017/0109258), Huang et al. (US 2016/0371500), Orfali (US 7,039,834), Bourne et al. (US 2014/0365833) and Flemming et al. (US 2011/0113406) as applied to claims 4, 11 and 18 above, and further in view of Bhansali et al. (US 2018/0275898).
As per claim 5, Martynov, Huang and Orfali expressly fail to teach wherein storing the trace data of the target task into the second area comprises: in accordance with a determination that available space in the second area is sufficient to store the trace data of the target task, storing, by the one or more processors, the trace data of the target task into the available space. Bhansali teaches wherein storing the trace data of the target task into the second area comprises: in accordance with a determination that available space in the second area is sufficient to store the trace data of the target task, storing, by the one or more processors, the trace data of the target task into the available space (Bhansali: par. [0012]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to check 
As per claim 6, Martynov, Huang and Orfali expressly fail to teach wherein storing the trace data of the target task into the second area comprises: in accordance with a determination that available space in the second area is insufficient to store the trace data of the target task, offloading, by the one or more processors, at least part of the existing trace data in the second area to the storage device; and storing, by the one or more processors, the trace data of the target task into the second area. Bhansali teaches wherein storing the trace data of the target task into the second area comprises: in accordance with a determination that available space in the second area is insufficient to store the trace data of the target task, offloading, by the one or more processors, at least part of the existing trace data in the second area to the storage device; and storing, by the one or more processors, the trace data of the target task into the second area (Bhansali: par. [0012]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to check whether sufficient space available in the memory as taught by Bhansali to avoid data loss and/or corruption because if sufficient space is not available and the system tries to write the data in the memory it may overwrite the previously written data and thus the old information can be lost or overwriting may corrupt the data.
Claims 12, 13, 19 and 20 are similar in scope with claims 5 and 6 above and thus rejected under same rationales as applied to claims 5 and 6 above.

Conclusion
The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. 37 C.F.R. § 1.75(d) (1) requires such support in the Specification for any new language added to the claims and 37 C.F.R. § 1.83(a) requires support be found in the Drawings for all claimed features.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAUSHIKKUMAR M PATEL whose telephone number is (571)272-5536. The examiner can normally be reached Mon-Fri: 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kaushikkumar M. Patel
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138